                  Case 21-10457    Doc 8-2   Filed 03/01/21   Page 1 of 5




                                    EXHIBIT B
                                  Proposed Final Order




DOCS_NY:42380.9
                    Case 21-10457           Doc 8-2       Filed 03/01/21        Page 2 of 5




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11
MOBITV, INC., et al.,1                                        Case No. 21-10457 (___)
                                   Debtors.                   Jointly Administered

                           FINAL ORDER AUTHORIZING THE
                  DEBTORS TO (A) PAY WAGES AND SALARIES, (B) HONOR
                    AND MAINTAIN EMPLOYEE BENEFITS, AND (C) PAY
                         REIMBURSABLE EMPLOYEE EXPENSES

                  Upon consideration of the motion (“Motion”)2 of the above-referenced debtors

and debtors in possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases

for the entry of an order (the “Order”), pursuant to sections 105(a), 363, and 507(a) of Title 11 of

the United States Code (the “Bankruptcy Code”), to (i) authorize, but not require, the Debtors to

(a) pay and/or honor and remit prepetition wages, salaries, and certain other compensation,

payroll withholdings, and benefit contributions, (b) maintain employee medical and similar

benefits, and (c) pay reimbursable employee expenses; and (ii) authorize banks and other

financial institutions to receive, process, honor, and pay all checks presented for payment and

electronic payment requests relating to the foregoing; and it appearing that the relief requested is

in the best interest of the Debtors’ estates, their creditors, and other parties in interest; and it

appearing that this Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334;

and it appearing that this proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and

1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number
    are as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is
    1900 Powell Street, 9th Floor, Emeryville, CA 94608.

2
    A capitalized term used but not defined herein shall have the meaning ascribed to it in the Motion.


DOCS_NY:42380.9
                       Case 21-10457    Doc 8-2    Filed 03/01/21     Page 3 of 5




it appearing that the requirements of Rule 6003 of the Federal Rules of Bankruptcy Procedure

have been satisfied; and due and adequate notice of the Motion having been given under the

circumstances; and after due deliberation and cause appearing therefor;

                  IT IS HEREBY ORDERED THAT:

                   1.     The Motion is GRANTED on a final basis, as set forth herein.

                  2.      The Debtors are authorized, but not directed, to make payments to

applicable third parties from the Withholding Obligations and in respect of the Benefits, and

costs associated therewith, in accordance with the Debtors’ ordinary course of business and

stated policies, as set forth in the Motion.

                  3.      The Debtors are authorized, but not directed, to honor outstanding checks

for Wages that may be outstanding as of the Petition Date.

                  4.      In accordance with this Order and any other order of this Court, the banks

and financial institutions at which the Debtors maintain their accounts are authorized to honor

checks presented for payment, whether issued prior to or after the Petition Date, and to honor all

fund transfer requests made by the Debtors related thereto, to the extent that sufficient funds are

on deposit in such accounts.

                  5.      The Debtors are authorized to pay prepetition amounts on account of

Wages, Benefits, and Supplemental Workforce Obligations, including all processing and

administrative fees associated with payment of the Wages, Benefits, and Supplemental

Workforce Obligations, subject to the aggregate caps set forth in the chart below, as applicable,

provided, however, that no payments to or on behalf of any Employee will exceed the $13,650


                                                   2
DOCS_NY:42380.9
                       Case 21-10457    Doc 8-2    Filed 03/01/21    Page 4 of 5




statutory cap provided under section 507(a)(4) of the Bankruptcy Code except to the extent

required by applicable non-bankruptcy law and in paragraph 6 of this Order.

                                  Wages or Benefits                 Amount
                   Wages                                              $40,000
                   Sales Commission Obligations                       $30,000
                   Withholding Obligations                           $100,000
                   Expense Reimbursement Obligations                  $2,700
                   Payroll Administrators                             $4,500
                   FSA Plan Obligations                               $45,000
                   Life & Disability Insurance                        $5,300
                   Supplemental Workforce Obligations                $285,000
                   401(k) Plan Obligations                            $1,200
                   TOTAL:                                            $513,700

                  6.      The Debtors are authorized to allow Employees to use accrued prepetition

Paid Time Off postpetition in the Debtors’ discretion. The Debtors are also authorized, in their

discretion, to pay out any accrued and prepetition Paid Time Off amounts that are owed to

Employees solely to the extent their employment with the Debtors is terminated postpetition.

                  7.      The Debtors are authorized to continue to administer and provide their

Employee benefit plans and programs postpetition, and to continue to pay Employee Wages and

Sales Commissions, in the ordinary course of business and in the Debtors’ discretion. Nothing

herein shall be deemed to authorize the payment of any amounts which violate, implicate, or

otherwise are subject to 503(c) of the Bankruptcy Code.

                  8.      The Debtors are authorized to continue to utilize the services of the

Supplemental Work Force, in the Debtors’ discretion, in the ordinary course of business.

                                                  3
DOCS_NY:42380.9
                       Case 21-10457    Doc 8-2    Filed 03/01/21    Page 5 of 5




                  9.      Any payment made (or to be made) by the Debtors pursuant to the

authority granted herein shall be subject to any order approving the Debtors’ use of cash

collateral and/or any postpetition financing facility, the documentation in respect of any such

postpetition financing facility and/or use of cash collateral, and the budget governing any such

postpetition financing and/or use of cash collateral.

                  10.     The stay under Bankruptcy Rule 6004(h) is waived.

                  11.     The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

                  12.     Notwithstanding anything to the contrary contained herein, any payment

to be made or authorization contained hereunder shall not be deemed to constitute the

postpetition assumption or adoption of any contract, program, or policy pursuant to section 365

of the Bankruptcy Code and shall not affect the Debtors’ rights to contest the amount or validity

of claims.

                  13.     This Court shall retain jurisdiction to hear and determine all matters

arising from the implementation, interpretation, and enforcement of this Order.




                                                  4
DOCS_NY:42380.9
